Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark
In the Office Action, claims 1-20 were restricted under 35 U.S.C. 121 by a genus- species type restriction. The restriction indicated that Species I and Species II claims respectively fall into the following two groups: 
|. Group I drawn to claims 1-10 which disclose a wireless power receiving system
Il. Group Il drawn to claims 11-20 which disclose a wireless power transfer/charging system.
Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on 12/05/2022 is acknowledged.
Claims 11-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/05/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gramham et al. (Pub. No. 2015/0371768 A1).

Regarding claim 1, Graham discloses:
A wireless power receiving system (see Fig. 1a-1c and 2a-2c), comprising: 
a shielding (see Fig. 1a-1c and 2a-2c, see par [0010, a receive coil electrically associated with the battery, and a first shield contoured over at least two surfaces pf the receive coil;...., see par [0045-0046]); and 
a receiver coil attached to the shielding (see Fig. 1a-1c and 2a-2c, see par [0010, a receive coil electrically associated with the battery, and a first shield contoured over at least two surfaces pf the receive coil;...., see par [0045-0046], see par [0064-0078]), 
wherein the receiver coil further comprises: 
an inner wall and an outer wall connected by a top surface of a coil body (see Fig. 2a-2c), wherein the inner wall defines a center opening in the receiver coil, wherein the receiver coil is conical in shape (see par [0006], a shield for an annular coil including at least an outer portion contoured to an outer sidewall of the annular coil, an inner portion contoured to an inner sidewall of the annular coil...., see Fig. 2a-2c, see par [0014], Other embodiments may include press fitting the contoured shield and electromagnetic coil assembly onto a mold having a selected shape, for example, a conical shape..., see par [0064-0078] One may appreciate that a sloping cross-section such as illustrated may represent a cross section of a portion of a conical annular coil. Although illustrated as following a rising slope and, by extension, forming a conical coil, the coil 112 and contoured shield 114 may be formed to follow any arbitrary shape....).

Regarding claim 2, Graham discloses:
an adhesive layer disposed between the shielding and the receiver coil (see Fig. 2a-2c, see par [0043], the contoured shield may be affixed or adhered to the coil using one or more layers of adhesive....).

Regarding claim 3, Graham discloses:
wherein the shielding has a bottom exposed surface free from contact with the receiver coil (see Fig. 2B and par [0064], FIG. 2B and FIG. 2C depict a bottom perspective view and a top perspective view, respectively, of the example electromagnetic coil of FIG. 2A having a contoured shield 114 covering three sides of the coil...).

Regarding claim 4, Graham discloses:
wherein the receiver coil has a side linear portion connected to an annular portion (see Fig. 2a-2c, wherein a side linear portion connected to an annular portion is a design choice).

Regarding claim 5, Graham discloses:
wherein the receiver coil comprises several windings of an electrical conductor (see Fig. 2a-2c, 112).

Regarding claim 6, Graham discloses:
a release film; and an adhesive layer disposed between the release film and the shielding (see par [0012], Methods described herein may further include positioning a heat activated film between the shield and the electromagnetic coil to form a shielded coil assembly....).

Regarding claim 7, Graham discloses:
wherein the shielding has a side linear portion connected to an annular portion (see Fig. 2a-2c, wherein a side linear portion connected to an annular portion is a design choice).
Regarding claim 8, Graham discloses:
wherein the shielding comprises a cut- out portion (see Fig. 4a-4b, see par [0075-0078], a heat activated film may be applied to the die cut shield portion...).

Regarding claim 9, Graham discloses:
wherein the cut-out portion is formed in the side linear portion (see Fig. 4a-4b, see par [0075-0078], a heat activated film may be applied to the die cut shield portion..., wherein a side linear portion connected to an annular portion is a design choice).

  Regarding claim 10, Graham discloses:
wherein the cut-out portion is formed at an inner wall of the shielding (see Fig. 4a-4b, see par [0075-0078], a heat activated film may be applied to the die cut shield portion...).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011. The examiner can normally be reached M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN NGO/           Primary Examiner, Art Unit 2851